Citation Nr: 0629102	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
August 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for hearing 
loss in the right ear.  The veteran testified at a Travel 
Board hearing before the undersigned in June 2005.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hearing loss in the 
right ear.  Based on the following discussion, the Board 
finds that additional development is required before it may 
properly adjudicate the claim.

Service medical records are not available.  According to the 
veteran's credible testimony at a Travel Board hearing, the 
veteran was a part of a heavy weapons unit during service, 
where his right ear was exposed to loud noise without hearing 
protection.  Also, according to the veteran's testimony, he 
had no hearing problems upon entering service, but has had 
hearing loss since service.  Post-service medical records 
indicate that the veteran presented to VAOPC Mobile in April 
2003 for an audio evaluation, where he showed hearing loss in 
the right ear.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  In 
this case, the Board finds that a remand is required to 
secure a medical opinion concerning the proper etiology of 
the veteran's hearing loss in the right ear.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
audiological exam for the purpose of a 
nexus opinion to determine whether his 
hearing loss manifested itself during 
service.  The veteran's claims folder 
should be sent to a VA physician for 
review in conjunction with the 
examination.  After fully reviewing the 
record and examining the veteran, the 
examiner should note for the record any 
hearing loss displayed by the veteran 
in the right ear.  The examiner should 
state whether it is at least as likely 
as not (that is, a probability of 50 
percent or better) that the veteran's 
hearing loss in the right ear occurred 
during service. The medical basis for 
all opinions expressed should also be 
given.

2. 	After ensuring the proper 
completion of this and any other 
necessary development, the RO should 
readjudicate the issue on appeal.  If 
the disposition remains unfavorable, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.


The Board offers no opinion as to the outcome of this claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



